Title: Enclosure: Samuel Shaw to George Washington, 7 December 1790
From: Shaw, Samuel
To: Washington, George


EnclosureSamuel Shaw to George Washington

Sir
Canton in China December 7th. 1790.

The commerce of a nation being one of the principal objects of the attentions of it’s rulers, I hope it will not be deemed inconsistent with the duties of the office with which you have been pleased to honor me, that I submit to your consideration some particulars relative to the trade of the Citizens of the United States with those of the United Netherlands at Batavia, the capital of their establishments in India.
Having sailed from Boston the latter end of March last, in an entire new Ship, built, navigated, and owned by Citizens of America, I arrived at Batavia, the first Port of my destination, on the 30th. of August following; when to my no small astonishment I was informed by the head officer of the customs, that all commerce with the Americans was prohibited by orders from Holland, and that we should be allowed to take only the necessary refreshments for our passage to Canton, my second port of destination. Notwithstanding this information from the Shabander, I thought it my duty to exercise the right of petitioning to the Governor General and the Council for permission to trade, as had been heretofore the custom; and accordingly I was the next morning presented to his Excellency at his Levee, and in two hours after delivered to him my petition, at the Council board, where I received for answer, that the prayer of it could not be granted.
After informing myself, from the Shabander, of the reasons on which the prohibition of the Americans to trade at Batavia was grounded, I thought it incumbent on me as Consul for the United States, to make a representation to the Governor and Council on a matter which I conceived so nearly to concern the welfare of our Country. On communicating to the Shabander this my determination, he assented to the propriety of it, and observed that though the prohibition was in the highest degree injurious both to the Americans and to  the inhabitants of Batavia, yet if the former did not complain to the supreme authority, when they had an opportunity, it would ill become that respectable body to take any notice of the matter to the Administration in Holland. Accordingly on Saturday the 4th. of September, I drew up a memorial to the Governor and Council and enclosed it in a letter to the Shabander, requesting him to take the earliest opportunity of having it presented. On seeing that Gentleman afterwards, he assured me that the memorial should be presented on the ensuing Tuesday, and that it would be favorably received, it being the wish not only of the inhabitants, but of the Government also, that the commerce at Batavia should be as free for the Americans as it was for any other nation. To the aforegoing particulars I take the liberty of adding copies of the letter and declaration above mentioned, and of begging that you will believe me to be, with the most respectful attachment, Sir Your most obedient humble Servant,

Samuel Shaw

